Title: From Thomas Jefferson to Fulwar Skipwith, 23 June 1790
From: Jefferson, Thomas
To: Skipwith, Fulwar



Dear Sir
New York June 23. 1790.

You will have recieved by the last post your commission of Consul for Martinique, which will include the agencies of Ste. Lucie, Tobago, and Cayenne, the agents to be appointed by yourself of such persons natives or foreigners, resident there, or who may go there, as you please. Any reasonable delay of your departure which may be necessary for you to arrange your affairs here will be allowed you. Instructions will be prepared in the course of the summer, and  forwarded to you either here or there. I suppose some small emolument will be allowed on every vessel arriving within your consulate; but of this I cannot speak with certainty. A bill is preparing for that purpose. It’s ultimate form and fate very in certain. Be so good as to keep me informed always where letters will find you. I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

